 
 
I 
111th CONGRESS 1st Session 
H. R. 4303 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2009 
Mr. Ellison (for himself and Mr. Delahunt) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, Oversight and Government Reform, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To enhance United States sanctions against Iran by targeting Iranian governmental officials, prohibiting Federal procurement contracts with persons that provide censorship or surveillance technology to the Government of Iran, providing humanitarian and people-to-people assistance to the Iranian people, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Stand with the Iranian People Act. 
2.Findings; Sense of Congress; Statement of policy 
(a)FindingsCongress finds the following: 
(1)The Government of Iran has engaged in a brutal crackdown on the Iranian people in the aftermath of the disputed presidential election of June 12, 2009, stifling freedom of speech, press, and assembly and violating fundamental human rights. 
(2)On June 23, 2009, President Obama denounced the crackdown on the Iranian people, saying The United States respects the sovereignty of the Islamic Republic of Iran, and is not at all interfering in Iran’s affairs. But we must also bear witness to the courage and dignity of the Iranian people, and to a remarkable opening within Iranian society. 
(3)On June 19, 2009, the House of Representatives adopted H. Res. 560 by a vote of 405–1, expressing support for all Iranian citizens who struggle for freedom, human rights, civil liberties, and the protection of the rule of law. 
(4)Iran’s security forces, particularly the Iranian Revolutionary Guard Corps (IRGC) and the Basij volunteer militia, have been largely responsible for the violence and brutality committed against the Iranian people in the recent unrest. 
(5)Thousands of Iranian protesters have been arrested and detained for taking part in public demonstrations, with many being raped and tortured to extract false confessions to be used against them and others as part of government-run show trials. 
(6)On June 20, 2009, twenty-six year old Neda Agha Soltan was shot and killed by a member of the Basij militia, symbolizing for Iranians and people all over the world the government’s brutal crackdown against peaceful demonstrators. 
(b)Sense of the congressIt is the sense of Congress that the United States— 
(1)respects the sovereignty, proud history, and rich culture of the Iranian people; 
(2)respects the universal values of freedom of speech, freedom of the press, and the freedom to assemble; 
(3)respects and admires the Iranian people as they take steps to peacefully express their voices, opinions, and aspirations; 
(4)deplores and condemns the use of coerced confessions and show trials as tools of political repression in Iran; 
(5)urges the Government of Iran to intensify its cooperation on the case of Robert Levinson with the Embassy of Switzerland in Tehran and to share the results of its investigation into the disappearance of Robert Levinson with the Federal Bureau of Investigation; and 
(6)recognizes the importance of diplomacy with Iran in order to advance the national security interests of the United States, but such diplomacy should not be construed as official recognition of the declared results from the June 12, 2009, Iranian presidential election. 
(c)Statement of policyIt should be the policy of the United States to— 
(1)work to ensure that sanctions are clearly targeted at the Government of Iran and individuals within the Government of Iran, rather than the Iranian society as a whole, in order to avoid creating hardship and inflicting harm on the Iranian people; 
(2)encourage United States allies to freeze bank accounts held or controlled by Iranian Government officials who have carried out human rights abuses against the people of Iran; 
(3)encourage United States allies to deny entrance visas for non-official business to Iranian Government officials who have carried out human rights abuses against the people of Iran; 
(4)work in the United Nations Security Council to impose multilateral political and financial sanctions against Iranian Governmental officials, including officials of the IRGC and Basij militia, who have carried out human rights abuses against the people of Iran; 
(5)work within the United Nations to focus international attention on and investigate human rights abuses in Iran, and to secure the release of prisoners of conscience; 
(6)apply targeted political and financial sanctions against a foreign person or foreign entity that provides illicit support to the IRGC and Basij militia; 
(7)encourage cooperation between United States and Iranian nongovernmental organizations, particularly with regard to facilitating people-to-people exchanges; and 
(8)expedite admission to the United States of any national of Iran who is under threat of severe penalty as a result of participating in or reporting on pro-democracy activities inside Iran, and should encourage other governments to accept such Iranian refugees for resettlement, provided applicants have not engaged in or provided support for acts of terrorism and satisfy all criteria for acquiring refugee status. 
3.Imposing travel restrictions against Iran’s human rights abusers 
(a)In generalThe Secretary of State shall deny the issuance of a visa and the Secretary of Homeland Security shall deny admission to the United States to any official of the Government of Iran who is credibly alleged to have ordered, acquiesced to, or participated in human rights abuses against the people of Iran 
(b)WaiverThe ban described in subparagraph (a) may be waived if the Secretary of State certifies to Congress that such a waiver is in the national interests of the United States. 
4.Prohibition on procurement contracts with persons or entities that provide censorship or surveillance technology to the government of iran 
(a)ProhibitionNotwithstanding any other provision of law, the head of an executive agency may not enter into or renew a contract for the procurement of goods or services with a person or entity that provides censorship or surveillance technology to the Government of Iran. 
(b)Waiver provisionThe Secretary concerned may waive the application of the prohibition under subsection (a) with respect to a person or entity if the Secretary certifies to Congress that such a waiver is in the national interest of the United States. 
(c)DefinitionsIn this section— 
(1)the term censorship or surveillance technology means hardware, software, telecommunications equipment, or any other technology that the President determines is designed to provide a substantial capability— 
(A)to restrict the free flow of information; or 
(B)to disrupt, monitor, or otherwise restrict speech; 
(2)the term executive agency has the meaning given that term in section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403); and 
(3)the term Government of Iran means any agency or instrumentality of the Government of Iran, including any entity that is controlled by the Government of Iran. 
(d)Effective date 
(1)In generalExcept as provided in paragraph (2), this section shall apply to contracts entered into on or after the date that is 90 days after the date of the enactment of this Act. 
(2)ExceptionWith respect to a renewal of a contract, this section shall apply to a contract renewed on or after the date of the enactment of this Act. 
5.Authorization of United States non-profit organizations’ activities in Iran for the provision of humanitarian and people-to-people assistance 
(a)AuthorizationNotwithstanding any other provision of law, the establishment and carrying out of operations in Iran for the direct provision of humanitarian and people-to-people assistance described in subsection (b) by any organization described in section 501(c)(3) of the Internal Revenue Code of 1986 may not be prohibited or otherwise restricted. 
(b)Assistance describedThe humanitarian and people-to-people assistance referred to in subsection (a) is assistance to— 
(1)promote adequate and reliable nutrition; 
(2)advance child survival and maternal health; 
(3)improve access to safe water, sanitation, and shelter; 
(4)prepare for and respond to natural disasters; 
(5)improve access to basic health care; 
(6)prevent and treat drug addiction; 
(7)strengthen education and literacy; 
(8)promote equal rights for women and minorities; 
(9)support human rights and representative governance; 
(10)foster international and religious understanding and tolerance; and 
(11)facilitate international people-to-people exchanges. 
(c)ExceptionSubsection (a) shall not apply with respect to an organization described in subsection (a) if such organization provides services or conducts transactions with any organization or entity that appears on the Department of the Treasury’s Specially Designated Nationals List. 
(d)Notification and waiverThe Secretary of the Treasury may require organizations authorized under subsection (a) to notify the Department of the Treasury up to 14 days in advance of commencing operations in Iran. The Secretary of the Treasury may waive the application of subsection (a) if the Secretary determines that it is in the national security interests of the United States to do so. 
(e)Effective dateThis section shall apply with respect to the establishment and carrying out of operations described in subsection (a) on or after the date of the enactment of this Act. 
 
